Citation Nr: 1634531	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  06-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Veteran and brother


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and May 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2010, the Board denied the claim for service connection for heart murmur claimed as a heart disorder.  The Veteran appealed this decision to the Court of Appeal for Veterans Claims (Court).  The Court issued a Memorandum Decision dated in January 2012 setting aside the Board's April 2010 decision and remanding the matter of entitlement to service connection for a heart disorder for action consistent with their decision.  The Court further directed the Board to determine whether a claim for service connection for hypertension had been raised and, if so, whether a medical nexus opinion was warranted.

In July 2012, the Board remanded the issue of entitlement to service connection for a heart disorder and referred to the RO the issue of entitlement to service connection for hypertension.  During remand status, the Veteran perfected an appeal of a May 2013 rating decision that denied service connection for hypertension.  As such, the issue has been added to the appeal before the Board.

In April 2016, the Veteran testified along with his brother before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

It is noted that, during the pendency of this appeal, the Veteran revoked his representation with a private attorney in favor of DAV, as indicated above.  See VA Form 21-22 (June 2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Having carefully reviewed the record, the Board finds that remand is necessary to request additional outstanding treatment records identified by the Veteran at his recent hearing on appeal.  The Veteran reported that there were relevant records located at the Dallas VA Medical Center.  He further reported that he was diagnosed with a heart disorder at the Irving Medical Center in 2011 and received treatment at a Baylor (Texas) hospital.  He further mentioned that he was treated for heart failure at the Minden Memorial Hospital when he was eight years old.  Also, the AOJ should again attempt to obtain the treatment records sought in the Board's prior remand from Parkland Hospital in Dallas dated in 1975.  It is noted that the Veteran did not provide the requested release for the Parkland Hospital records as requested by the RO pursuant to the Board's July 2012 remand.  In this regard, the Veteran is reminded that VA's duty to assist is a two-way street, and that he must assist as necessary in order for VA to attempt to obtain these records.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, the Board finds the medical evidence is incomplete and that another VA examination and medical opinion should be obtained from an examiner with appropriate expertise in cardiology as to whether the Veteran has a heart disability related to service.  The opinion should address the Veteran's theory, as expressed at his 2016 Board hearing, that his heart murmur is not always shown during medical visits because it can come and go.  He acknowledged at the Board hearing that his heart murmur was not always found during his examinations, but argued that this was the nature of his heart murmur, which was first manifested in service.  Furthermore, a medical opinion should be provided on whether the Veteran had hypertension during service.  The Veteran testified that he had hypertension during service and was given anti-hypertensive medication during service.  He testified that he had hypertension during and since service.  However, a review of the record shows that he denied a history of high or low blood pressure on his September 1968 enlistment examination and his July 1970 separation examination.  His blood pressure readings were 130/76 at his entrance examination and 120/80 at his separation examination.  The Court in January 2012 summarized that the Veteran contended these readings were "prehypertension" findings and that the 2009 VA examination was inadequate because the examiner did not take this into account given that he has a current diagnosis for hypertension, which may be related to service.  The Board observes that a VA examination and medical opinion have not previously been obtained in regard to the hypertension claim.  See 38 C.F.R. § 3.159(c)(4).; see also McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

In view of the above, the Board finds that remand is necessary to decide the claims.  It is noted that a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all relevant outstanding treatment records and attempt to obtain those records along with the outstanding treatment records identified by the Veteran at his April 2016 Board hearing, to include all VA treatment records; Irving Medical Center treatment records dated in 2011; medical records from a Baylor, Texas, hospital; and treatment records related to heart failure at Minden Memorial Hospital dated in approximately 1955.  Also, the AOJ should again attempt to obtain the treatment records from Parkland Hospital in Dallas dated in 1975.  All attempts to obtain these records should be associated with the claims file.  The AOJ should notify the Veteran of any unsuccessful efforts to obtain such records and provide him an opportunity to provide the records.
2.  Thereafter, the Veteran should be scheduled for a VA examination by an examiner with appropriate expertise in cardiology.  All pertinent evidence in the VA electronic claims file should be reviewed, and this review should be noted in the report.  The examiner should opine on the following:

a) Whether the Veteran has had a heart disability at any time during this appeal since 2004 and whether the medical information of record and the Veteran's history of symptoms as likely as not (50 percent or greater probability) demonstrate the existence of a heart murmur.  Please explain your answer and further address the Veteran's theory that his heart murmur is not always shown during medical visits because it can come and go, and that his heart murmur first manifested in service.

b) Whether any heart disability shown during this appeal is as likely as not related to service.  Please explain.

c) Whether it is as likely as not (50 percent or greater probability) that the Veteran had hypertension during service (or hypertension was first manifested in service).  Please explain.  Further, the examiner should address the Veteran's theory that his blood pressure readings at service entry and exit showed "prehypertension."  The physician should further indicate whether the Veteran's STRs suggest or show treatment of hypertension or the presence of untreated hypertension during service.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, the AOJ should review the medical opinion and rationale to ensure that all questions are answered and supported by a complete rationale, or return for such.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

